Exhibit 10.1
AGREEMENT
This Agreement (“Agreement”) is made by and between Charles F. Kessler
(“EMPLOYEE”) and ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation with
its principal place of business in New Albany, Ohio, which, together with its
subsidiaries and affiliates, are collectively referred to herein as the
“Company.”
WHEREAS, Employee has been employed by the Company since on or about
September 6, 1994, and as an officer since on or about May 12, 2003;
WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to separate from employment as an officer of the Company;
and
WHEREAS, the parties wish to define the terms and conditions of Employee’s
separation from employment with the Company;
NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:

  1.   Transition Period and Separation Date. The Company and Employee agree
that Employee shall separate from service with the Company on July 31, 2010
(“Separation Date”). The period between January 22, 2010 and the Separation Date
shall be known as the Transition Period. During the Transition Period, Employee
will continue to be employed by the Company and shall make himself available,
upon the reasonable request of the Company, to respond to or assist with any
issues that arise relating to the transition of his duties within the Company.
On the Separation Date, Employee’s employment with the Company and all further
compensation, remuneration, bonuses, and eligibility of Employee under Company
benefit plans shall terminate, and Employee shall not be entitled to receive any
further payments or benefits of any kind from the Company except as otherwise
provided in this Agreement or by applicable law.

      Employee shall not engage in any other employment activities during the
Transition Period. If Employee commences employment during the Transition
Period, Employee’s Separation Date shall be the date on which the new employment
commenced and commencement of such new employment, provided it does not breach
Paragraph 5(d) of this Agreement, shall not be deemed to be a breach of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



  2.   Resignation from Board of Directors and Other Positions. As of January
22, 2010, Employee hereby resigns (i) from any position he may hold on the
Company’s Board of Directors and (ii) as a director, trustee, officer, managing
member and/or member, and from any and all other positions of any kind or type
whatsoever, with the Company and all of its subsidiaries and affiliates.
Employee agrees to sign any and all separate letters of resignation and all
other documents as requested by the Company to effectuate his resignation from
all other positions he holds within any subsidiary or affiliate of the Company.
After the signing of this Agreement, should the Company determine that any
additional documents are necessary for the resignation of the Employee from his
positions or to effectuate any transfer of authority, Employee agrees to execute
said documents and return the original signed documents promptly to Jim
Bierbower at 6301 Fitch Path, New Albany, Ohio 43054, as well as by fax to
(614) 283-8050.

  3.   Effective Date: For the purposes of this Agreement, the Effective Date of
this Agreement shall be the date the Agreement is signed by Employee.

  4.   Consideration: The Company will provide to Employee the following (all
hereinafter referred to collectively as the “Consideration”):

  a.   Transition Period: During the Transition Period, Employee shall continue
to receive his base salary, less applicable taxes. Employee shall continue to be
eligible for his current level of benefits during the Transition Period,
including, without limitation, continued participation in the Qualified Savings
and Retirement Plan and vesting of his equity and/or long-term incentive awards.

  b.   Severance. Employee shall receive the equivalent of twelve (12) months
base salary in the amount of Eight Hundred Sixteen Thousand and 00/100 dollars
($816,000.00), less applicable taxes and withholdings. This amount will be
payable in twenty-six (26) bi-weekly installments on each regularly scheduled
pay period of the Company beginning on the first regularly scheduled pay period
after the Separation Date.

  c.   Incentive Compensation Bonus. The Company shall pay Employee an amount
equal to the Incentive Compensation bonus for the period August 1, 2009 through
January 31, 2010, determined on the same basis as other similarly situated
executives of the Company based on the Company’s performance for the applicable
six month period, less applicable taxes. Said Incentive Compensation Bonus shall
be paid at such time as Incentive Compensation bonuses are paid to executives.
Employee shall not be eligible for the Incentive Compensation bonus covering the
period February 1, 2010 through July 31, 2010.

  d.   Equity Compensation. Except as otherwise provided in paragraph 5,
Employee’s outstanding stock options, restricted stock units and stock-settled
stock appreciation rights shall continue to be governed by the terms and
conditions of the stock plans pursuant to which they were granted and any
agreements evidencing Employee’s grants of stock option, restricted stock units
and stock-settled stock appreciation rights. Any unvested stock options,
restricted stock units and stock-settled stock appreciation rights that do not
vest during the Transition Period shall be forfeited by Employee. The Parties
acknowledge and agree that Employee has three (3) months from the Separation
Date by which to exercise his vested options and stock-settled stock
appreciation rights.

 

2



--------------------------------------------------------------------------------



 



  e.   Medical Insurance. The Company shall pay Employee the equivalent of
twelve (12) months of health care and dental care continuation for individual
coverage in the amount of Two Thousand Six Hundred and 04/100 dollars
($2,600.04), less applicable taxes, payable to Employee in one lump sum upon the
next regularly scheduled pay period after the Separation Date. Employee will be
responsible for electing COBRA or other health care and/or dental care coverage
and for paying 100% of the cost for such coverage.

  f.   Vacation. Employee shall be required to use all of his 2010 vacation
entitlement during the Transition Period and shall not be entitled to payment
for any vacation upon his Separation Date.

  g.   Employment Related Expenses. Subject to the Company’s Travel and Expense
Policy, any unreimbursed employment related expenses incurred by Employee prior
to the commencement of the Transition Period shall be submitted by Employee for
payment on or before February 27, 2010. Prior to incurring any Employment
Related Expenses during the Transition Period, Employee must obtain the
authorization of Jim Bierbower, Senior Vice President, Human Resources. Employee
will not be reimbursed for expenses incurred during the Transition Period that
were not authorized in advance by Mr. Bierbower.

  h.   Qualified Savings and Retirement Plan. Employee shall be entitled to
determine the desired treatment of the balance contained in his tax-qualified
Savings and Retirement Plan according to the terms and conditions set forth in
the plan. The Company confirms that Employee’s balance (including any Company
contributions) in the tax-qualified Savings and Retirement Plan is fully vested;

  i.   Non-Qualified Savings Plan. Employee shall be entitled to payment of the
balance in his Non-Qualified Savings Plan according to the instructions
previously provided for such payment. Notwithstanding the foregoing, no payment
of any post 2004 contributions shall be made prior to the six month anniversary
of the Separation Date. The Company confirms that Employee will be credited with
the Company’s matching contribution and retirement credits for 2009 and that
Employee’s balance (including any Company contributions) in the Non-Qualified
Savings Plan is, or will be, fully vested;

 

3



--------------------------------------------------------------------------------



 



  j.   Life Insurance. Employee shall have the right to convert his existing
life insurance coverage to an individual policy according to the terms set forth
by the insurer. Employee shall pay the full cost of any such policy. Employee
must apply for such conversion within 31 days of his Separation Date;

  k.   Outplacement. The Company will provide Employee with outplacement
services under the Executive Package through Lee Hecht Harrison up to a maximum
total of $5,500.00. The cost of the services up to the maximum total will be
paid directly by the Company. Any services and costs incurred above the maximum
total shall be billed directly to and paid by Employee. Employee may begin using
the outplacement services on the Effective Date.

  l.   Indemnification/D&O Insurance. Employee shall continue to be entitled to
indemnification (and advancement of expenses) as an officer of the Company
through the Separation Date, and to continued coverage under any applicable
directors’ and officers’ liability insurance policies through the Separation
Date and until such time as suits can no longer be brought against Employee as a
matter of law.

  m.   No Mitigation/No Offset. None of the benefits or payments in Paragraphs
4(b) — 4(l) will be terminated or diminished, or subject to forfeiture or offset
by the Company if Employee should accept or commence other employment, whether
during or after the Transition Period, except as expressly provided in Section
5(e) of this Agreement.

  5.   Employee Covenants

  a.   Notification of Subsequent Employment. In the event Employee obtains new
employment after the Effective Date of this Agreement, Employee shall notify the
Company in writing within five (5) business days of acceptance of the new
employment. Said notification must include the name of Employee’s new Employer
and the date on which Employee’s employment with the new employer will commence,
Notification shall be sent to Jim Bierbower at 6301 Fitch Path, New Albany, Ohio
43054. Employee’s Separation Date shall be the earlier of the date on which he
commences new employment or July 31, 2010.

 

4



--------------------------------------------------------------------------------



 



  b.   Non-Disclosure and Non-Use. Employee shall not, without the written
authorization of the Chairman and Chief Executive Officer (“CEO”) of the
Company, use (except for the benefit of the Company) any Confidential and Trade
Secret Information relating to the Company. Employee shall hold in strictest
confidence and shall not, without the written authorization of the Chairman and
CEO of the Company, disclose to anyone, other than directors, officers,
employees and counsel of the Company in furtherance of the business of the
Company, any Confidential and Trade Secret Information relating to the Company.
For purposes of this Agreement, Confidential and Trade Secret information
includes: the general or specific nature of any concept in development, the
business plan or development schedule of any concept, vendor, merchant or
customer lists or other processes, know-how, designs, formulas, methods,
software, improvements, technology, new products, marketing and selling plans,
business plans, development schedules, budgets and unpublished financial
statements, licenses, prices and costs, suppliers, and information regarding the
skills, compensation or duties of employees, independent contractors or
consultants of the Company and any other information about the Company that is
proprietary or confidential. Notwithstanding the foregoing, nothing herein shall
prevent Employee from disclosing Confidential and Trade Secret Information to
the extent required by law or by any court or regulatory authority having actual
or apparent authority to require such disclosure or in connection with any
litigation or arbitration involving this Agreement.         The restrictions set
forth in this Section shall not apply to information that is or becomes
generally available to the public or known within the Company’s trade or
industry (other than as a result of its wrongful disclosure by Employee), or
information received on a non-confidential basis from sources other than the
Company who are not in violation of a confidentiality agreement with the
Company. This confidentiality covenant has no temporal, geographical or
territorial restriction.         Employee further represents and agrees that up
to and after the Separation Date he is obligated to comply with the rules and
regulations of the Securities and Exchange Commission (“SEC”) regarding trading
shares and/or exercising options related to the Company’s stock. Employee
acknowledges that the Company has not provided opinions or legal advice to him
regarding his obligations in this respect and that it is Employee’s
responsibility to seek independent legal advice with respect to any stock or
option transaction. To assist Employee with his obligation to comply with the
rules and regulations of the SEC, on or prior to the Effective Date, the Company
shall provide Employee with an up-to-date copy of the Company’s 2010 fiscal
calendar stock trading window and shall provide Employee with any material
updates to such window information through the 90th day following the Separation
Date.

 

5



--------------------------------------------------------------------------------



 



  c.   Non-Disparagement and Cooperation. Neither Employee nor any officer,
director or other authorized spokesperson of the Company shall intentionally
state or otherwise publish anything about the other party which would adversely
affect the reputation, image or business relationships and goodwill of the other
party in its/his market and community at large. Employee shall fully cooperate
with the Company in defense of legal claims asserted against the Company and
other matters requiring the testimony or input and knowledge of Employee. If at
any time Employee should be required to cooperate with the Company pursuant to
this Section, the Company agrees to promptly reimburse Employee for reasonable
costs and expenses incurred as a result thereof. Employee agrees that he will
not speak or communicate with any party or representative of any party, who is
known to Employee to be either adverse to the Company in litigation or
administrative proceedings or to have threatened to commence litigation or
administrative proceedings against the Company, with respect to the pending or
threatened legal action, unless Employee receives the written consent of the
Company to do so, or is otherwise compelled by law to do so, and then only after
advance notice to the Company. Nothing herein shall prevent Employee from
pursuing any claim in connection with enforcing or defending his rights or
obligations under this Agreement.

  d.   Non-Competition. During the Transition Period and for the twelve
(12) month period following the Separation Date (the “Non-Competition Period”),
Employee shall not, directly or indirectly, without the prior written consent of
the CEO, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any entity listed on
Appendix A attached to this Agreement, and any of their current or future
divisions, subsidiaries and affiliates (both majority and minority owned), even
if said division, subsidiary or affiliate becomes unrelated to the entity on
Appendix A at some future date (“Competing Entity”); provided, however, that the
“beneficial ownership” by Employee, either individually or by a “group” of which
Employees are members as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of less than two percent (2%) of the voting stock of any
publicly held corporation shall not be a violation of this Section 5.
Notwithstanding the foregoing, if Employee owns, manages, operates, joins,
controls, is employed by, consults with or participates in the ownership,
management or control of, or is connected with (each an “Activity”), any entity
which as of the date of such Activity Employee does not have knowledge that such
entity will become a future division, subsidiary or affiliate of a Competing
Entity, then such Activity shall not be deemed to be a breach by Employee of
this paragraph. The provisions contained in this paragraph 4(d) shall supersede
any previous non-competition agreements between the Parties.

 

6



--------------------------------------------------------------------------------



 



  e.   Non-Solicitation. During the Transition Period and for the twenty-four
(24) month period following the Separation Date (“Non-Solicitation Period”),
Employee shall not directly or cause any other person or entity to, interfere
with or harm, or attempt to interfere with or harm, the relationship of the
Company with any person who as of the Separation Date was a customer or supplier
of the Company or as of the Separation Date otherwise had a business
relationship with the Company of which Employee had knowledge. During the
Non-Solicitation Period, Employee shall not hire, solicit for hire, aid in or
facilitate the hire, or cause to be hired, either as an employee, contractor or
consultant, any person who is employed at the time of such alleged activity by
Employee, or was employed at any time during the six (6) month period prior
thereto, as an employee, contractor or consultant of the Company. For the
avoidance of doubt, nothing herein shall prevent any entity for whom Employee is
providing services to, or has an ownership interest in, from engaging in any
activity which Employee is prohibited from engaging in under this Paragraph 5(e)
as long as Employee has not, directly or indirectly, assisted such entity in
connection with such activity. The provisions contained in this paragraph 4(e)
shall supersede any previous non-solicitation agreements between the Parties.

  f.   Remedies. Employee agrees that any breach of the terms of Paragraphs 5(b)
through 5(e) of this Agreement would result in irreparable injury and damage to
the Company for which the Company would have no adequate remedy at law. Employee
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and threatened breach and/or continued breach by Employee and/or any
and all persons and/or entities acting for and/or with Employee, and without
having to prove damages and to all costs and expenses incurred by the Company in
seeking to enforce its rights under this Agreement. These remedies are in
addition to any other remedies to which the Company may be entitled at law or in
equity. Employee agrees that the covenants of Employee contained herein are
reasonable and the Company would not have entered into this Agreement but for
the inclusion of such covenants. Without limitation on the foregoing, the
Company may cancel or recover from Employee, and Employee shall repay promptly
and forfeit, the payments and consideration provided Employee in Paragraph 4 in
the event that he materially violates the covenants contained in Paragraphs 5
(b) through (e); provided that no forfeiture or repayment shall apply unless the
Company has provided Employee with written notice of the events giving rise to
such alleged breach and, where applicable, no less than twenty (20) days
following receipt of such notice to cure such alleged breach (and if Employee
cures such alleged breach, no forfeiture or repayment shall apply). The
existence of any claim or cause of action by Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
this Agreement; provided, however that this Paragraph shall not, in and of
itself, preclude Employee from defending himself against the enforceability of
the covenants and agreements of this Agreement.

 

7



--------------------------------------------------------------------------------



 



  6.   Release of All Claims. Employee does hereby for himself and for each of
his past, present and future heirs, administrators, executors, representatives,
agents, attorneys, assigns and all others claiming by or through him or them,
forever release and discharge the Company, and its past, present and future
shareholders, representatives, agents, servants, parents, subsidiaries,
affiliates, divisions, officers, directors, employees, insurers, successors,
predecessors, administrators, attorneys, assigns and all others claiming by or
through them (hereinafter “the Released Parties”) from any and all charges,
claims, demands, judgments, actions, causes of action, damages, debts,
agreements, remedies, promises, suits, losses, obligations, expenses, costs,
attorneys’ fees, liabilities and claims for relief of every kind and nature,
whether matured or unmatured, known or unknown, direct or indirect, foreseen or
unforeseen, vested or contingent, in law, equity or otherwise, under any federal
or state statute or common law, which Employee has ever had, now has, or may
have in the future, against any of the Released Parties for or on account of any
matter, cause or thing whatsoever that was or could have been asserted or that
occurred prior to the date of Employee signing this Agreement. This release
shall include without limitation all claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Ohio Civil Rights Act, any claim for unpaid wages, and any other federal and
state civil rights laws or laws relating to employment. The parties exclude from
Employee’s release all obligations expressly created or preserved by this
Agreement, all rights Employee would have absent this Agreement in restricted
shares or stock options he currently owns, including all rights to exercise such
options subsequent to the Separation Date, and all funds and rights Employee has
in any pension, 401(K), non-qualified plan or similar plan and any right
Employee has to be indemnified (or advanced expenses) under the Company’s or any
affiliate’s corporate documents, or if greater, under applicable law and to be
covered under any applicable directors’ and officers’ liability insurance
policies (collectively referred to as “unreleased rights”). Any unreleased
rights of Employee shall be subject to the procedures, requirements,
limitations, conditions and/or prerequisites set forth in any plan governing
said rights.

 

8



--------------------------------------------------------------------------------



 



      The Company does hereby, on behalf of itself and its agents, parents,
subsidiaries, affiliates, divisions, officers, directors, employees,
predecessors, successors and assigns, forever release, requite, and discharge
Employee and his heirs, administrators, executors, agents and assigns (“Employee
Released Parties”), from any and all charges, claims, demands, judgments,
actions, causes of action, damages, expenses, costs, attorneys’ fees and
liabilities of any kind whatsoever, whether known or unknown, vested or
contingent, in law, equity or otherwise, which the Company ever had, now has, or
may hereafter have against Employee for or on account of any matter, cause or
thing whatsoever which has occurred prior to the Effective Date.

  7.   Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties or Employee Released Parties based upon any
claims released hereunder. The parties further represent and warrant that no
charges, claims or suits of any kind have been filed by either against the other
as of the date of this Agreement.

  8.   Non-Admission. It is understood that this Agreement is, among other
things, an accommodation of the desires of each party, and the above-mentioned
payments and covenants are not, and should not be construed as, an admission or
acknowledgment by either party of any liability whatsoever to the other party or
any other person or entity.

  9.   Return of Property. Employee agrees that he shall immediately return to
the Company all Company documents and property in his possession or control
including, but not limited to, personal computer(s) and all software, security
keys and badges, price lists, supplier and customer lists, employee lists,
including compensation, salary and benefit information, files, reports, all
correspondence both internal and external (memo’s, letters, quotes, etc.),
business plans, budgets, designs, and any and all other property of the Company;
and the Company shall promptly return to Employee his personal property and
files.

 

9



--------------------------------------------------------------------------------



 



  10.   Tax Matters. Employee agrees that he shall be exclusively liable for
payment of any and all taxes due by him in connection with the Severance and
agrees to indemnify the Company for any liability incurred because of Employee’s
failure to pay such taxes, assessments, reimbursements, or penalties, which may
be assessed by any taxing authority in connection with any payments made
pursuant to this Agreement (provided that in no event shall this indemnification
apply to the Company’s (or any affiliate’s) withholding obligations).
Notwithstanding anything in this Agreement to the contrary, the parties hereby
agree that it is the intention that any payments or benefits provided under this
Agreement comply in all respects with Section 409A of the Internal Revenue Code
of 1986, as amended and any regulations or guidance issued thereunder
(“Section 409A”), and this Agreement shall be interpreted accordingly. Each
payment during the Transition Period and the severance period shall be deemed to
be a separate payment for purposes of Section 409A. Any payments hereunder which
qualify for the “short-term deferral” exception or any other exception,
including the “separation pay exception,” under Section 409A shall be paid under
the applicable exception (“409A Exceptions”). In the event that Employee is a
“specified employee” of the Company (as defined in Section 409A) at the time of
Employee’s separation from service (as determined in accordance with
Section 409A) and if any portion of the payments or benefits to be received by
Employee under this agreement upon separation from service would be considered
deferred compensation under Section 409A and cannot be paid or provided to
Employee under the Section 409A Exceptions without his incurring taxes, interest
or penalties under Section 409A, amounts that would otherwise be payable and
benefits that otherwise would be provided to Employee pursuant to this
Agreement, in each case during the six-month period immediately following
Employee’s separation from service will instead be paid or made available to
Employee on the first day of the seventh month following the date of Employee’s
separation from service. In addition, any reimbursement or in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement be for expenses incurred during Employee’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (iv) no right to
reimbursement or in kind benefits is subject to liquidation or exchange for
another benefit.

  11.   Knowing and Voluntary Execution. Each of the parties hereto further
states and represents that he or it has carefully read the foregoing Agreement
and knows the contents thereof, and that he or it has executed the same as his
or its own free act and deed. Employee further acknowledges that he has been and
is hereby advised to consult with an attorney concerning this Agreement and that
he had adequate opportunity to seek the advice of legal counsel in connection
with this Agreement. Employee also acknowledges that he has had the opportunity
to ask questions about each and every provision of this Agreement and that he
fully understands the effect of the provisions contained herein upon his legal
rights.

  12.   Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally-executed Agreement.

  13.   Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the laws of Ohio. Any actions or proceedings instituted under this Agreement
with respect to any matters arising under or related to this Agreement shall be
brought and tried only in the Court of Common Pleas, Franklin County, Ohio.

 

10



--------------------------------------------------------------------------------



 



  14.   Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and the Company.

  15.   Assignability. Employee’s obligations and agreements under this
Agreement shall be binding on the Employee’s heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company. The Company may, at any time, assign this Agreement or
any of its rights or obligations arising hereunder to any party so long as said
party expressly agrees to undertake and assume the obligations of the Company
under this Agreement. In the event Employee shall die while any payment, benefit
or entitlement under paragraphs 4(b) or 4(c) is due to him hereunder, such
payment, benefit or entitlement shall be paid to his estate. All other payments,
benefits or entitlements shall be paid in accordance with the beneficiary
elections Employee has made.

  16.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto in respect of the subject matter hereof and this
Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter hereof.

[signature page to follow]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereto set his hand this 28th day of
January, 2010.

     
WITNESSED:
   
 
   
/s/ Colleen Westbrook
  /s/ Charles F. Kessler
 
   
Colleen Westbrook
  Charles F. Kessler

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereto set its hand this 28th day of
January, 2010.

     
WITNESSED:
  ABERCROMBIE & FITCH MANAGEMENT CO.
 
   
/s/ Ronald A. Robins, Jr.
  /s/ David S. Cupps
 
   
Ronald A. Robins, Jr.
  David S. Cupps
 
   
 
  Sr. Vice President, General Counsel and Secretary
 
 
 
   

 

13



--------------------------------------------------------------------------------



 



Appendix A
(all current and future* subsidiaries, divisions and affiliates of the entities
below)

     
American Eagle Outfitters, Inc.
  Gap, Inc.
J. Crew Group, Inc.
  Pacific Sunwear of California, Inc.
Urban Outfitters, Inc.
  Aeropostale, Inc.
Polo Ralph Lauren Corporation
  Jack Wills, Ltd.
Superdry
  Levi Strauss & Co.
Limited Brands
   
(including Victoria’s Secret)
   

      *  
“future” to be interpreted in accordance with Paragraph 5(d) of this Agreement.

 

14